Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/27/2021, with respect to plural issues have been considered and are persuasive to the examiner of record.
  This response is considered in view of the interview on 8/18/2021, the examiner thanks applicant for reaching out to the examiner, applicant is welcome to an interview at any time.

(A) In re page 12-13, applicant states, “Objections to the Claims the Examiner objected to claims 17 and 52 for informalities, which have been addressed as follows. Prior to the above amendment, claim 17 recited “The method of any claim 1.” By the above amendment, the extraneous word “any” is removed.
In response, the issues are clear, and have been dropped due to the amendments and/or corresponding arguments above.

(B) In re pages 13-15, in summary, in view of the 112 (f) interpretation, the present amended claims recite, Means for, as well as adapted to, applicant mapped basic computer structures, 
SEE applicant disclosure or supporting structures (SEE Figs. 1, 2, 3, 4), supporting the functions (Figs. 5, 7, 8, 9, 10), supporting user records, or storing (Figs. 6, 11), supporting augmented, query and result generations based on indexed and display enhanced search results with additional index information (based on, Fig 23). 

Therefore, it appears those skilled in the art would understand there is supporting hardware (generic computer) structures, supporting the functions.

Additionally at pages 13-15, applicant had attempted to identity the algorithms in the original spec. associated with means limitations in claim 35.
It is noted, that, means for storing and receiving and processing, are considered generic computer functions as understood do not require corresponding algorithms (see 2181), nor structure.

After a careful consideration based on the Publication 2019/0171686, 0179-0180, includes an algorithm for generating 
SEE the following formula: 

W=A*P+B*N+C*Ex+D*En+1.0 

[0179] Block 458 then directs the server processor 100 to update a weight for the nominating user. In some embodiments, block 458 may direct the server processor 100 to change a value stored in the user assessment weight field 254 of the first user record 250 based at least in part on the value stored in the updated nominator count field 266. For example, in some embodiments, block 458 may direct the server processor to determine a value for the user assessment weight field 486 using the same formula used to determine the user assessment weight for a proxy user, as described above. For example, in some embodiments, block 458 may direct the server processor to determine a value for the user assessment weight field 486 using the following formula: 

W=A*P+B*N+C*Ex+D*En+1.0 

[0180] where W is the user	 assessment weight, A, B, C, and D are each constants that may be set by an administrator, P is the updated value [0181] taken from the proxy count field 264, N is a value taken from the nominator count field 266, Ex is a value taken from the experience value field 268, and En is a value taken from the engagement value field 270. 

[0182] In some embodiments, B may be set to 1.0 and so block 458 may direct the server processor 100 to update the value of the user assessment weight field 254 to be equal to 0+1.0*1+0+0+0+0+1.0=2.0. 

Means for ranking is based, on the aggregated weighted assessments (as claimed), see ranking 0038 0097, 0102, to order (results for the user on the display), in part based on the user assessments. 


Therefore, based on the arguments (Page 15),
“Claim 35 stands rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement and also under 35 U.S.C. § 112(b) as indefinite. Both
rejections are made on the grounds that “[t]he disclosure is devoid of any structure that performs the functions in the claim” that were interpreted under 35 U.S.C. § 112(f).
Applicant traverses the rejection. Nevertheless, as described above with reference to the 35 U.S.C. § 112(f) interpretation of amended claim 35, it is believed that all language reasonably interpretable under 35 U.S.C. § 112(f) is well supported by structure(s) and algorithm(s) set forth in the specification and drawings. Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b).”

	The examiner drops the 112 a & 112 b, applied in view of 112 f, previously set fourth, based on applicants arguments and the identification of algorithm structure in the specification supporting the means limitations.

Based on the amendments, it appears overcomes the prior art as applied, since, as amended, appears requires, as amended in combination with the claim
O	providing ranked user assessed information in response to a search query,
receive information module assessments, each of the information module assessments associated with a user of the plurality of users, the received information module assessments including an information module assessment associated with the proxy user
and
o	causing the at least one processor to rank a set of the plurality of information modules based at least in part on the aggregated weighted assessments and on the received search query and causing the at least one processor to produce signals for causing at least one ranking display to display the ranked set of the plurality of information modules in an order based on the ranking.

	Based on the above the examiner has applied Hillis (US 2004/0210602), which is deemed to teach the differences, in view of Fig. 40, being a query engine, user can search for, Lasik the system provides search results, as well as 308, Relevancy, including opinions from plural users aggregated to each results, as enhanced search results, from a query operation (w/keyword Lasik), this result screen allows for User Assessments of the results (see Like it & Don’t Like It) or opinions, associated with a Web browser, query and annotated pages, associated with a search engine and registry and Meta-Web Server 16, in Fig. 1. 
SEE Abstract
Abstract Paragraph - ABTX (1):
In a preferred embodiment, the invention dynamically generates content and presentation to a user by modifying conventional content, e.g. rendering, restructuring, filtering, or supplementing such content, user at a Web browser, which may be any standard Web browser supported by a standard computing platform, to posit a query which is routed to a Meta-Web server. The Meta-Web server returns search results to the Web browser and the user may then explore the results, for example by clicking on a URL in the search results. The results returned to the user are produced after the Meta-Web server forwards the query to a search engine. The search engine then returns the results to the Meta-Web server. Unique to the invention is the provision of a registry 14 which also receives search results and/or other information from the Meta-Web server, and that accumulates knowledge, meta-knowledge that was created at a time of entry of such knowledge, and meta-knowledge in the form of one or more annotations that accumulate over time, where the annotations include any of, but are not limited to, usefulness of said knowledge, additional user opinions, certifications of veracity of said knowledge, commentary by users, and connections between the knowledge and other units of knowledge. The Meta-Web server either combines both the search results and information from the registry, or operates upon the search results in accordance with information contained in the registry. The search results are augmented or modified by the registry under control of the Meta-Web server, which then builds a results page. The results pages is then forwarded to the user's Web browser. 


(C) In re pages 15-20, argues the 101 abstract rejection applied to the claims and provides a plurality of arguments, including “regarding mental processes, the claims do not recite this type of abstract idea because they are not practically performed in the human mind. Instead, the claims recite methods and systems for providing ranked user-assessed information in response
to a search query, which requires action by a processor that cannot be practically applied in the mind.”

 	Additionally, as understood by the examiner, the claim scope is not deemed to correspond to a high level of generality 
SEE 2106.04(a)(2), as well as cannot be practically applied in the mind and/or are not practically performed in the human mind.


SEE,	“a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”
		The examiner drops the abstract rejections based on the above analysis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 35, has been interpreted in light of the specification (under 112f), as it would be understood by one of ordinary skill in the art. 
Claim 35, recites the phrase “means for limitations, such as, “generating weighted assessments, means for aggregating and means for ranking”, all elements as argued appears to have algorithms in the spec, therefore, it appears, the specification can be said, does comprise sufficient structure or algorithms that supports the recited function, as understood by the examiner.

	The examiner welcomes applicant to an interview to discuss the prior art rejection, in an effort to identify distinguishable subject matter in an effort to enhance compact prosecution, as well as enhance record clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 7-9, 11-18, 35 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman et al. (US 2015/0006261 A1) in view of Hillis (US 2004/0210602).
Regarding claim 1, Gutman teaches the computer-implemented method (0009), of providing ranked (0194, 0068 and 0078), assessed information in response to (questions, 0168)
O causing at least one processor to receive a question (get an answer, within a health portal in Fig. 5, 0146, 0167, 0183, 0202), 
causing the causing the at least one processor to store in memory respective user assessment weights (0193), each of the user assessment weights associated with a user of a plurality of users (see 0149) and representing a weight to be applied to information module assessments
causing the at least one processor to receive a proxy nomination message including a proxy user identifier identifying a proxy user that a nominating user of the plurality of users wishes to act as a proxy in providing information (0217
causing the at least one processor to change the user assessment weight associated with the proxy user based on said proxy nomination message; causing the at least one processor to, for one or more information modules of a plurality of information modules:
o	receive information module assessments, each of the information module assessments associated with a user of the plurality of users
And
to, generate weighted assessments, each of said weighted assessments based on one of the information module assessments received and a user assessment weight associated with a user associated with the information module assessment; and 
aggregate said weighted assessments to generate an aggregated weighted assessment associated with the information module
causing the at least one processor to rank a set of the plurality of information modules based at least in part on the aggregated weighted assessments and 
on the received search query and causing the at least one processor to produce signals for causing at least one ranking display to display the ranked 
Regarding claim 1, as amended, Gutman fails to particularly teach as amended, but, Hillis is deemed to teach and render obvious any differences, by teaching, providing ranked user assessed information in response to a search query, to receive the search query (from a user) and to, based on the search query, produce signals causing at least one ranking display to display the ranked set of the plurality of information
SEE Ranked List of Information (0102), the system
Receives, user search Queries (w/keywords), such as: Figs. 40 and/or Fig. 20, being a query engine, user can search for, “Lasik”, the system provides search results, as well as 308, Relevancy, including opinions from plural users aggregated to each results, as enhanced search results, from a query operation (w/keyword Lasik), this result screen allows for Users to provide, Assessments of the results (see Like it & Don’t Like It) or opinions or feedback, associated with a Web browser, query and annotated pages, associated with a search engine and registry and Meta-Web Server 16, in Fig. 1, produces signals causing at least one ranking display to display the ranked set of the information (results).

Note, after a query and displayed results, the user chooses the first document 200 in the results set. The selected document 210, see FIG. 22, turns out to be a technical paper on eye surgery, but the user is not interested in this result. Rather than go back to the results screen, the user selects the "Don't like it" button 28, see FIG. 23. This action updates the user's profile via the Meta-Web server and takes the user back to the results screen, see FIG. 24. The Meta-Web server has used the updated user profile in this case to re-write the result list 198. Accordingly, the user now sees a different results screen with documents that are more likely to be useful”, as taught by Hillis.
SEE 0026, 0071, 0073 (“Opinions”)
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gutman with the teachings of Hillis, to perform in Gutman, associated with the query (from, a proxy User or users), associated with a search engine, wherein, the updates the user's profile via the Meta-Web server and is adapted to, change the display results to exclude (not interested result), the item from the display (Fig. 2, w/don’t like it button 28), as taught by Hillis, in response to user entered search query and associated feedback (opinions, annotations and commentary), including the Like It button 27).

	Regarding claim 3, the combination as applied with
Gutman further teaches the method of claim 1 as disclosed above,
wherein causing the at least one processor to change, the user assessment weight associated with the proxy user comprises causing the at least one processor to increase the user assessment weight associated with the proxy user
SEE Gutman 0055, “The feedbacks or recognitions obtained from other peer healthcare professional users may be given more weight and can be assigned a higher value than for feedback obtained from patients. For example, if other healthcare professionals send a message to a healthcare professional, other 
Values derived from the feedback and endorsement stated above are added together counted toward the Reputation Score as a second component, Feedback Data value 
Gutman 0082, 0105-0106, The Feedback Data Value indicates the quality, quantity, and recency of the healthcare professional's engagement with other healthcare professionals and patients. Raw Feedback Data increases incrementally with each new unit of engagement that indicates quality).

Regarding Claim 4, the combination as applied with Gutman further teaches the method of claim 1 as disclosed above, further comprising causing the at least one processor to update the user assessment weight associated with the nominating user based on said proxy nomination message 
SEE Gutman 0055, “The feedbacks or recognitions obtained from other peer healthcare professional users may be given more 

Regarding claim 5, Gutman further teaches the method of claim 1 as disclosed above, further comprising causing the at least one processor to, for each of the plurality of users: 
SEE Gutman 0111, 0113-0132, factors that affect the user’s reputation score include degrees, certifications, years of experience, and positions held such as editor or reviewer of a journal, instructor or chair at a medical school.

Regarding claim 7, the combination with Gutman further is deemed to render obvious, comprising: causing the at least one processor to receive a plurality of responses to an inquiry, each of the responses associated with one of the plurality of users, wherein the plurality of responses associated with similar user input (0024, 0057, 0072, 0109, 0110, 0183, 0184, 0188-, 0191, 0197-), comprise one or more sets of corresponding responses; and causing the at least one processor to determine a score for each set of corresponding responses 

SEE Gutman 0193-0225, answers are presented to users in a manner as shown in Figure 9. Presentation and ranking of the answers is based on the answer score.
And
causing the at least one processor to produce signals for causing at least one response score display to 
SEE 0194, 0225, Displayed in a ranked order

Regarding claim 8, the combination with Gutman further is deemed to render obvious further comprising causing the at least one processor to, for each of the responses received: update a user engagement value for the user associated with the response; and determine the user assessment weight for the user associated with the response based on the updated user engagement value

SEE Gutman 0086-0087, “a minimum participation points per day can be set to make the Feedback Data Value maintainable. If a healthcare professional keeps inactive for a certain period of time, the Feedback Data will decrease, which will lead the overall Reputation Score decrease. In order to avoid a decrease of the score, the healthcare professional must engage activities within the system 100 with other peer healthcare professional and patient users at a rate earning more points than the minimum participation points required for each day. If the healthcare professional user remains current on the system 100, then all previous content decays at a steady slow rate that is more than offset by ongoing activity. When the healthcare professional user becomes inactive, a more rapid, reversible decay in the 

	Regarding claim 9, the combination with Gutman is deemed to render obvious further comprising causing the at least one processor to determine user response weights, each of the user response weights associated with a user of the plurality of users and representing a weight to be applied to the response to the inquiry provided by the user, said user response weight associated with the proxy user being determined based on said proxy nomination message wherein causing the at least one processor to determine the score for each set of corresponding responses comprises aggregating user response weights associated with corresponding responses 
Gutman 0055, “The feedbacks or recognitions obtained from other peer healthcare professional users may be given more weight and can be assigned a higher value than for feedback obtained from patients. For example, if other healthcare professionals send a message to a healthcare professional, other healthcare professionals refer the healthcare professional's 
SEE Gutman 0193, each answer may be assigned an Answer Score. Answer Score reflects the confidence in the content of the answer. The Answer Score may be based on a variety of factors, including: a. the reputation of the author; b. "agrees" the answer obtained from other doctor users; c. "thanks" the answer received from patient users; d. number of times that the answer has been shared with other users; e. the length of the answer (the longer answer has more details and will be given higher score). Such an Answer Score can be a function of any combination of the above factors. The factors can be given different weights in computing the Answer Score. The answer Score may be generated by the Question Processing Module 606, or by a separate tool contained within the system 60.

SEE Gutman, 0055 (claims 11-13) and 0011 (claim 14) and 0067 (claim 15) and (0075, 0217), claim 16, the examiner incorporates by reference the mapping of claims 11-16, in view of last action on pages 34-40, since the claims have been previously presented.
Regarding claim 17, the combination as applied is deemed to render obvious as further comprising causing the at least one processor to produce signals for causing a proxy nomination to be stored in memory, said proxy nomination including an identification of the proxy user and an identification of the nominating user and representing the nomination of the proxy user by the nominating user.
SEE Gutman 0075, 0217, the examiner incorporates by reference pages 39-40, directed to mapping claim 17.\

Claim 18 (independent), is deemed analyzed and discussed with respect to the claim 1 above.
Regarding claim 35 (means for claim), is deemed analyzed and discussed with respect to the claim 1 above, is also deemed to be corresponding to functionally and structurally equivalence, under 112 f, for functioning and performing 

Regarding claim 52, the combination as applied with Gutman teaches of a non-transitory computer readable medium having stored thereon codes 
(Gutman 0016, one or more computer-readable storage media embodying software operable when executed by one or more computer systems) which, when executed by at least one processor	 
Gutman 0009, processor), causes the at least one processor to: store in memory respective user assessment weights, each of the user assessment weights associated with a user of the plurality of users 

Gutman 0149, 
“The system 30 may further include one or more patient computer devices 310 and one or more doctor computer devices 314. The patient computer devices 310 and doctor computer devices 314 may be any computerized devices capable of communicating with the server 300, for example via a network system 306. The one or more patient computer devices 310 may be operated by a patient user (which may be any user who votes using the system 30 or otherwise seeks information related to 

Gutman 0193, each answer may be assigned an Answer Score, the Answer Score reflects the confidence in the content of the answer. The Answer Score may be based on a variety of factors, including: a. the reputation of the author; b. "agrees" the answer obtained from other doctor users; c. "thanks" the answer received from patient users; d. number of times that the answer has been shared with other users; e. the length of the answer (the longer answer has more details and will be given higher score). Such an Answer Score can be a function of any combination of the above factors. The factors can be given different weights in computing the Answer Score. The Answer Score may be generated by the Question Processing Module 606, or by a separate tool contained within the system 60); receive a 
Gutman 0217, there are also options for the doctor to refer the question to another doctor if he/she believes the other doctor is a specialist and is a better candidate to answer the question. This function helps direct the question to the doctor with right specialty and reduces the responding time); change the user assessment weight associated with the proxy user based on said proxy nomination message 
Gutman 0055, The feedbacks or recognitions obtained from other peer healthcare professional users may be given
more weight and can be assigned a higher value than for feedback obtained from patients. For example, if other healthcare professionals send a message to a healthcare professional, other healthcare professionals refer the healthcare professional's answer to other users or refer a question to the healthcare
professional, other healthcare professionals add the healthcare professional to his or her own network, other healthcare professionals agree with answers created by the healthcare professional, or other healthcare professionals recommended the healthcare professional on the network, higher value points will be allocate to the healthcare professional. Values derived from 
Gutman 0220-0221, FIG. 9 illustrates a webpage or other graphical user interface (the "Answer Presentation Page") which is accessible by any user of the system 60. As shown in FIG. 9, there are two answers provided by qualified doctors (Sections 2 and 3). This is only an exemplified way to show how the answers are presented. Each question may have many answers provided by the doctors. The sequence of how the answers are presented may be based on an Answer Score. The Answer Score is a numeric or other value the system 60 assigns to each answer to reflect a level on confidence in the content of the answer. The Answer 
d. times that the answer has been shared by users; e. the length of the answer (the longer answer has more details and will be given higher score). Such an Answer Score can be result value of a function of the above variables. Above variables can be given different weight toward computing such an Answer Score
SEE Gutman 0012, the step of computing and storing the value of each feedback or endorsement and sum the value of all the feedbacks and endorsements is processed by a computer processor Feedback Data Calculation Module. In addition, in the Feedback Data Calculation Module, the sum value of the feedback can be scaled by the contemporary nature of the feedback or endorsement. In this module, a value or a function to calculate such value is assigned to each feedback or endorsement activity. Based on the feedback or endorsement the healthcare professional received, this module will calculate a sum or a weighed sum of all the result values under each feedback or endorsement. Again, the value and function assigned to each feedback data should not be limited to the examples disclosed herein. Other such points, numeric value, or other forms of value or function to calculate such value may be assigned, and different functions may be formulated for weighting or otherwise valuing for each feedback 
Claim 53 is deemed analyzed and discussed with respect to the claims above, received responses (feedback), weighting, and modification to the weight and determining a score for the responses and presenting responses based on the determination, see above.

Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gutman et al. (US 2015/0006261 A1) and Hillis (US 2004/0210602), in view of Golan et al. (US 2008/0097915).
Regarding claims 54, the combination does teach, a mobile device (0045, 0060, 0231) and adding feedback (0056, 0085, 0152), which is received and assessed, but fails to teach receiving a photograph of a product and adding the photograph (to first information modules) and ranking.
Regarding claim 55, based on claim 54, the combination fails to teach as claimed (receiving a photograph), wherein the one or more information modules for which an information module assessment is received further includes a second information module, the second information module including a link, associated with a private network or an Internet-based third-party website.
As applied the prior art, does, teach, network and rating a website (0004) and links (0223) to, a system (0223), meeting the limitations associated with a private network or an Internet-based third-party website.
Golan et al. teaches adding images and/or links (0014), associated with products (0002), which are forms of feedback, providing a ways to, Rate the content, with the feedback, including images, appended to content (or products).
[0014] In this disclosure, "added materials" refers to parts removed from the original content ("missing parts", see below) plus personalized information (which includes ads plus extra information). The ads can be in the format of (but not limited to) video, audio, banners, images, animation, links and interactive content. "Extra" information (also referred to as "extra", "extras" and "extra-files") may include links to relevant information or e-commerce sites, images that are appended to the content, subtitles, voiceover, links to additional downloads, forms for feedback on the ads, a way to rate the content, text added to the content (for example: Instant Messaging or remarks sent by users to their peers), etc. Since the addition of the personalized information is done on the user device by a player (preferably a software (SW) program), the invention also provides security features that prevent hackers from hacking the player and removing the personalized information from the content.
 
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention a link, associated with a private network or an Internet-based third-party website (see Link, as extra information) and additionally be adapted to, receiving images (read on photographs of a product) and adding the photograph, the feedback allows for generating ratings, as taught by Golan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freund (US 20040019807), is a query based system (0073), directed to rendering in a GUI (Fig. 5B), being an advisory service (SEE Advice Column 535), directed to Programs and Trust (533), based on aggregated and weighted votes (0037) from plural users of a community advisor service (Fig. 5C, 5D, 5E), advice in consideration of user set, Program controls (Fig. 5A), being a server based user access system, in, a portal (Fig. 5B).
Strahm (US 20160202915), comprises similarities to Freund and also teaches calculating and displaying a weighted average based on opinions, directed, to blocking or allowing, of computer readable items (or programs).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"


If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162